Case: 14-12564   Date Filed: 05/20/2015   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12564
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:05-cr-14022-JEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARK PROCTOR,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 20, 2015)

Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-12564     Date Filed: 05/20/2015   Page: 2 of 7


      Mark Proctor, a federal prisoner proceeding pro se, appeals the district

court’s denial of his coram nobis motion to compel specific performance of his

plea agreement. However, Proctor was not entitled to coram nobis relief because

he is a federal prisoner, and he was not entitled to habeas corpus relief under 28

U.S.C. § 2255 because he has already filed one § 2255 motion and has not sought

authorization for a second or successive motion. Thus, we affirm the district court.

                                          I.

      In 2005, a grand jury indicted Proctor for three counts of promotion,

distribution, and possession of child pornography in violation of 18 U.S.C. §

2252A. Proctor signed a written plea agreement with the government, the terms of

which provided that he would plead guilty to one count in exchange for the

government dropping the other two counts and recommending a two-level sentence

reduction under U.S.S.G. § 3E1.1(a) for acceptance of responsibility and a one-

level reduction for timely entering the plea under § 3E1.1(b). His prison sentence

would be followed by a term of supervised release of not more than three years.

      Proctor pleaded guilty to one count of promotion and distribution of child

pornography in violation of 18 U.S.C. § 2252A(a)(3)(B) before the district court

following a plea colloquy. The court allowed Proctor to remain out on bond but

warned him to comply with the conditions of his bond and to stay in touch with his

lawyer and court authorities. Proctor did not appear for sentencing, and the court


                                          2
                Case: 14-12564       Date Filed: 05/20/2015      Page: 3 of 7


issued a warrant for his arrest. After Proctor was arrested, a Presentence

Investigation Report (PSI) was prepared that did not allow any reductions for

responsibility and added two levels for obstruction of justice, since Proctor

absconded from the supervision of his pretrial services officer. Proctor’s advisory

guidelines range was 151 to 188 months’ imprisonment, with a statutory range of 5

to 20 years. The district court sentenced Proctor to 151 months’ imprisonment and

10 years’ supervised release.1

       In 2009, Proctor moved to vacate under 28 U.S.C. § 2255, and a magistrate

judge recommended the motion be denied in its entirety. The district court adopted

the magistrate judge’s report and recommendation and denied Proctor’s motion. In

2012, the district court denied Proctor’s certificate of appealability, as did this

court. Proctor moved for reconsideration of our order denying his motion for a

certificate of appealability, but we denied the motion, finding that he offered no

new evidence or arguments of merit warranting relief.

       In 2013, Proctor, proceeding pro se, moved the district court to compel

specific performance of the plea agreement or to be allowed to withdraw his plea.

The motion was captioned as seeking coram nobis relief under 28 U.S.C. § 1651

and Federal Rule of Civil Procedure 60(b), and Proctor noted that he was “forced

       1
         Proctor appealed his sentence to this court, arguing that § 2252A(a)(3)(B) was
unconstitutionally vague. See United States v. Proctor, 298 F. App’x 832, 832 (11th Cir. 2008)
(per curiam). We affirmed, noting the Supreme Court had already held that the statute was
constitutional. Id. at 833.
                                               3
               Case: 14-12564     Date Filed: 05/20/2015    Page: 4 of 7


to file this instant motion under coram nobis in order to prevent a miscarriage of

justice and manifest injustice” because of this court’s refusal to grant a certificate

of appealability.

      Proctor argued that the government breached the plea agreement by not

recommending the two-level reduction for acceptance of responsibility and the

one-level reduction for timely entering the plea; by not recommending a sentence

at the low end of the guidelines; and by not arguing to the district court that the

plea agreement estopped any enhancements in the PSI and that the plea agreement

erroneously stated that the maximum sentence of supervised release was three

years. He also made an ineffective assistance claim. In response, the government

averred that coram nobis relief was unavailable and that Proctor breached the plea

agreement by failing to show up to his sentencing hearing.

      The district court noted it would not consider the merits of Proctor’s

ineffective assistance claim, which had already been raised in his earlier § 2255

motion. As for Proctor’s other arguments, the district court concluded that

Proctor’s failure to appear voided any prior agreement he had with the government.

Further, Proctor had acknowledged in the plea agreement that the court had the

authority to impose any sentence up to the statutory maximum and that he could

not withdraw the plea solely as a result of the sentence imposed. Nonetheless,




                                           4
              Case: 14-12564     Date Filed: 05/20/2015   Page: 5 of 7


Proctor received the benefit of his plea agreement, since he was sentenced at the

low end of the advisory guidelines range.

      Proctor filed a motion in response to the order, which the district court

construed as a motion for reconsideration. The court denied the motion,

concluding that Proctor had not shown a manifest error of law or fact, nor had he

presented any newly discovered evidence. This appeal ensued.

                                         II.

      We review the denial of coram nobis relief for abuse of discretion. Alikhani

v. United States, 200 F.3d 732, 734 (11th Cir. 2000) (per curiam). “[A] writ of

error coram nobis is an extraordinary writ, limited to cases in which no statutory

remedy is available or adequate.” United States v. Brown, 117 F.3d 471, 474–75

(11th Cir. 1997) (internal quotation marks omitted). Further, “the writ may issue

only when the error involves a matter of fact of the most fundamental character

which has not been put in issue or passed upon and which renders the proceeding

itself irregular and invalid.” Alikhani, 200 F.3d at 734 (internal quotation marks

omitted).

      Because federal prisoners may seek relief under 28 U.S.C. § 2255, coram

nobis relief is unavailable to them. See United States v. Garcia, 181 F.3d 1274,

1274–75 (11th Cir. 1999) (per curiam). However, “pro se applications for post-

conviction relief are to be liberally construed,” and we have held that a pleading


                                          5
              Case: 14-12564     Date Filed: 05/20/2015   Page: 6 of 7


erroneously styled as a coram nobis petition may be treated as a § 2255 motion.

Brown, 117 F.3d at 475.

      On appeal, Proctor argues that he is wrongfully incarcerated because the

district court allowed him to plead guilty to an offense for which he was not

indicted, because the government breached his plea agreement when it did not

recommend a three-level sentencing reduction, and because his term of supervised

release exceeded the term he agreed to in his plea agreement. A motion under

§ 2255 “may be used to enforce promises made in a plea agreement,” the relief

Proctor seeks here. See United States v. Al-Arian, 514 F.3d 1184, 1191 (11th Cir.

2008) (per curiam). However, if a prisoner brings a § 2255 motion, he cannot

bring a second or successive motion unless authorized by a panel of the court of

appeals. See 28 U.S.C. § 2244(b)(3)(A); Garcia, 181 F.3d at 1275. Here, Proctor

has already filed one § 2255 motion, and he has not received this court’s

permission to bring a successive motion.

      Thus, the district court did not abuse its discretion in denying Proctor’s

motion for coram nobis relief; Proctor was not entitled to coram nobis relief as a

federal prisoner, and he had an adequate remedy under § 2255. See Garcia, 181

F.3d at 1274–75. Nor could Proctor’s motion be construed as a § 2255 motion,

since Proctor has already filed one § 2255 motion and has not received

authorization to bring another motion. See 28 U.S.C. § 2244(b)(3)(A); Garcia, 181


                                           6
              Case: 14-12564    Date Filed: 05/20/2015   Page: 7 of 7


F.3d at 1275. Upon review of the record and consideration of the parties’ briefs,

we affirm.

      AFFIRMED.




                                         7